Appeal from a judgment of the Erie County Court (Shirley Troutman, J.), rendered October 19, 2007. The judgment convicted defendant, upon his plea of guilty, of attempted rape in the second degree.
Now,- upon reading and filing the stipulation of discontinuance signed by defendant on January 6, 2009 and by the attorneys for the parties on January 9 and 12, 2009,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation. Present—Smith, J.P., Centra, Peradotto and Gorski, JJ.